 1                             UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA
 3                                              ***
 4   MONIQUE BENNETT,                                  Case No. 2:15-CV-00575-GMN-EJY
 5                Plaintiff,
                                                                    ORDER
 6         v.
 7   THE PRIMADONNA COMPANY, L.L.C., a
     Nevada limited liability company,
 8
                  Defendant.
 9

10         Before the Court is Defendant’s Motion for Relief from Order Denying Motion to Extend
11   Dispositive Motion Deadline. ECF No. 94.
12         IT IS HEREBY ORDERED that Defendant’s Motion for Relief (ECF No. 94) is GRANTED.
13         IT IS FURTHER ORDERED that the dispositive motion deadline is extended from
14   September 30, 2019 to December 9, 2019.
15

16         DATED: October 7, 2019
17

18
19                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                  1
